
	

114 S2979 IS: Presidential Tax Transparency Act
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2979
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2016
			Mr. Wyden (for himself, Mr. Bennet, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to require candidates of major parties for the
			 office of President to disclose recent tax return information.
	
	
 1.Short titleThis Act may be cited as the Presidential Tax Transparency Act. 2.Disclosure of recent tax returns of certain presidential candidates (a)In generalSection 304 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104) is amended by adding at the end the following new subsection:
				
					(j)Disclosure of tax returns of certain presidential candidates
 (1)In generalNot later than 15 days after the nomination of any candidate of a major party for the office of President, such candidate shall file with the Commission a copy of the income tax returns of such candidate for the 3 most recent taxable years for which such a return has been filed with the Internal Revenue Service as of the date of the nomination.
 (2)Procedure if no information filedIn any case in which the candidate of a major party for the office of President has not filed with the Commission the income tax returns described in paragraph (1) before the date which is 30 days after the date such candidate is nominated, the Chairman of the Commission shall request the Secretary of the Treasury to provide such returns.
 (3)Returns made publicA tax return provided to the Commission by a candidate under paragraph (1) or by the Secretary of the Treasury pursuant to paragraph (2) shall be treated in the same manner as a report filed by the candidate and, except as provided in paragraph (4), shall be made publicly available at the same time and in the same manner as other reports and statements under this section.
 (4)Redaction of certain informationBefore making any return described in paragraph (1) or (2) available to the public, the Commission shall redact such information as the Commission, in consultation with the Secretary of the Treasury (or the Secretary's delegate), determines appropriate.
 (5)DefinitionsFor purposes of this subsection: (A)Major partyThe term major party has the meaning given such term by section 9002(6) of the Internal Revenue Code of 1986.
 (B)Income tax returnThe term income tax return means any return (as defined in section 6103(b)(1) of the Internal Revenue Code of 1986) relating to Federal income taxes..
			(b)Authority To disclose information
 (1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
					
						(23)Disclosure of return information of certain presidential candidates by Federal Election Commission
 (A)In generalThe Federal Election Commission may disclose to the public the applicable returns of any person who has been nominated as a candidate of a major party (as defined in section 9002(6)) for the office of President.
 (B)Disclosure to FEC in cases where candidate does not provide returnsThe Secretary shall, upon written request from the Chairman of the Federal Election Commission pursuant to section 304(j)(2) of the Federal Election Campaign Act of 1971, provide to officers and employees of the Federal Election Commission copies of the applicable returns of any person who has been nominated as a candidate of a major party (as defined in section 9002(6)) for the office of President.
 (C)Applicable returnsFor purposes of this paragraph, the term applicable returns means, with respect to any candidate for the office of President, income tax returns for the 3 most recent taxable years for which a return has been filed as of the date of the nomination..
 (2)Conforming amendmentsSection 6103(p)(4) of such Code, in the matter preceding subparagraph (A) and in subparagraph (F)(ii), is amended by striking or (22) and inserting (22), or (23) each place it appears.
 (c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  